UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT American Government Income Fund Investment objective High current income with preservation of capital as secondaryobjective Net asset value June 30, 2009 Class IA: $11.98 Class IB: $11.96 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares* 6 months 11.23% 11.15% 1 year 9.19 8.92 5 years 31.85 30.39 Annualized 5.69 5.45 Life 74.82 71.15 Annualized 6.11 5.87 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 2000. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds managers The past six months were characterized by two distinct periods in the fixed-income markets. The first began with the collapse of Lehman Brothers in late 2008 and involved the subsequent fallout that rippled through the credit markets in early 2009. Investors lost faith in credit ratings to the point where they avoided all asset classes with any risk at all. Across all sectors, spreads  a general measure of risk calculated as the difference in interest rates between Treasuries and other investments  widened indiscriminately to levels that, in many cases, have never before been seen. The second period was marked by the effects of the governments escalating series of policy responses, which began to reap positive (albeit far from uniform) results in the second half of the reporting period. Against this backdrop, Putnam VT American Government Income Funds class IA shares returned 11.23% at net asset value for the six months ended June 30, 2009. The funds performance suffered early in the period in the aftermath of the Lehman bankruptcy. However, because of the high credit quality of the portfolio, the funds holdings were some of the first to rebound when the governments policy responses began to take hold. The Fed (the Federal Reserve Board) has continued to drive the bond markets, with the public showing increased willingness to purchase debt instruments that are included in the governments programs and are receiving its implicit backing. In particular, agency mortgages gained after the Fed attempted to stimulate the struggling U.S. housing market by purchasing these bonds directly in the market. The funds investments in collateralized mortgage obligations (CMOs) rebounded during the period. Management believed allocations to CMOs represented an attractive value for securities with limited risk. This sector was one of the first to recover on the heels of government market stabilization programs, and the funds focus on interest-only loans was particularly beneficial. Management believed the markets predictions on prepayment rates were too high, and when this proved to be the case, the asset class rallied. The funds largest overweights during the period were to securitized market sectors, which generally helped performance. Mortgage-backed security pass-through spreads  a measure of perceived risk in the market  have tightened in recent months. At this point, with the potential for further volatility and uncertainty regarding future government actions, management intends to trim exposure and adopt a more neutral stance in this segment of the market. Looking ahead, management anticipates increased levels of long-term stability in the credit markets, with the possibility for short-term volatility. As government policies begin to take hold and become better implemented in the markets  and new policies are introduced  a number of sectors should see improvement. This development would be positive for the fund given its high credit quality. As for the economy, managements outlook is somewhat less positive, with weak growth possible into 2010. Consider these risks before you invest: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT American Government Income Fund Your funds managers Rob Bloemker is Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob Bloemker, your funds Portfolio Managers are Daniel Choquette and Michael Salm. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 98.4% Ba 0.1% Aa 0.5% B 0.2% A 0.5% Caa 0.2% Baa 0.2% Other 0.1% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 6/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value of Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 6/30/09 6/30/09 VT American Government Income Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.46 $4.76 $3.31 $4.56 Ending value (after expenses) $1,112.30 $1,115.50 $1,021.52 $1,020.28 Annualized expense ratio 0.66% 0.91% 0.66% 0.91% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the six months ended June 30, 2009. Putnam VT American Government Income Fund 3 The funds portfolio 6/30/09 (Unaudited) U. S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (47.3%)* amount Value U. S. Government Guaranteed Mortgage Obligations (22.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to October 20, 2037 $2,342,951 $2,489,734 6s, April 15, 2028 98,681 104,776 4 1/2s, TBA, July 1, 2039 32,000,000 31,930,000 34,524,510 U. S. Government Agency Mortgage Obligations (24.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 170,450 185,616 7 1/2s, October 1, 2014 18,587 19,861 7s, with due dates from November 1, 2026 to May 1, 2032 1,409,110 1,536,517 6s, with due dates from May 1, 2021 to August 1, 2021 222,041 235,651 5 1/2s, December 1, 2033 432,874 449,496 5 1/2s, October 1, 2018 282,382 298,531 5s, with due dates from May 1, 2018 to November 1, 2018 3,697,003 3,874,777 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2030 141,044 154,521 7s, with due dates from December 1, 2028 to December 1, 2035 2,884,598 3,152,076 6 1/2s, September 1, 2036 396,942 423,503 6 1/2s, TBA, July 1, 2039 4,000,000 4,258,125 6s, July 1, 2021 1,233,090 1,309,436 5 1/2s, with due dates from July 1, 2037 to October 1, 2037 897,826 929,144 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 2,281,792 2,412,759 5s, February 1, 2039 549,939 560,680 5s, TBA, July 1, 2039 1,000,000 1,017,969 4 1/2s, with due dates from October 1, 2035 to April 1, 2039 11,350,535 11,338,479 4 1/2s, TBA, July 1, 2039 5,000,000 4,987,500 37,144,641 Total U. S. government and agency mortgage obligations (cost $70,733,497) $71,669,151 U. S. GOVERNMENT AGENCY OBLIGATIONS (8.3%)* Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,766,896 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,745,193 Total U. S. government agency obligations (cost $11,559,514) $12,512,089 U. S. TREASURY OBLIGATIONS (11.8%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $5,882,128 6 1/4s, May 15, 2030 6,505,000 8,252,203 U.S. Treasury Notes 4 1/4s, September 30, 2012 3,409,000 3,679,057 Total U. S. treasury obligations (cost $15,729,879) $17,813,388 MORTGAGE-BACKED Principal SECURITIES (29.0%)* amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $62,000 $55,992 Ser. 04-3, Class A5, 5.557s, 2039 30,000 27,440 Ser. 05-6, Class A2, 5.165s, 2047 152,000 144,467 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 2,465,063 6,740 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.336s, 2037 335,335 33,996 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.58s, 2035 1,247,963 107,574 IFB Ser. 05-R2, Class 1AS, IO, 5.242s, 2035 3,440,284 279,351 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 57,000 52,688 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 40,000 35,061 Fannie Mae IFB Ser. 07-75, Class JS, 49.85s, 2037 144,217 219,542 IFB Ser. 06-62, Class PS, 38.018s, 2036 183,443 253,715 IFB Ser. 07-W7, Class 1A4, 37.298s, 2037 107,966 134,056 IFB Ser. 07-30, Class FS, 28.374s, 2037 77,182 99,358 IFB Ser. 06-49, Class SE, 27.745s, 2036 151,227 199,194 IFB Ser. 05-25, Class PS, 26.78s, 2035 67,554 85,242 IFB Ser. 06-115, Class ES, 25.305s, 2036 85,857 111,061 IFB Ser. 05-115, Class NQ, 23.761s, 2036 64,287 75,251 IFB Ser. 05-74, Class CP, 23.6s, 2035 225,153 272,892 IFB Ser. 06-8, Class HP, 23.416s, 2036 183,523 231,554 IFB Ser. 05-99, Class SA, 23.416s, 2035 130,856 162,682 IFB Ser. 05-106, Class JC, 19.151s, 2035 169,306 199,549 IFB Ser. 05-83, Class QP, 16.578s, 2034 94,552 103,149 FRB Ser. 03-W6, Class PT1, 10.262s, 2042 222,843 254,459 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 121,610 131,415 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 65,122 70,373 Ser. 02-14, Class A2, 7 1/2s, 2042 41,577 44,929 Ser. 01-T10, Class A2, 7 1/2s, 2041 293,191 316,829 Ser. 02-T4, Class A3, 7 1/2s, 2041 82,621 89,282 Ser. 01-T12, Class A2, 7 1/2s, 2041 117,733 127,226 Ser. 01-T3, Class A1, 7 1/2s, 2040 586 633 Ser. 99-T2, Class A1, 7 1/2s, 2039 46,789 51,030 Ser. 02-33, Class A2, 7 1/2s, 2032 158,058 170,802 Ser. 02-T1, Class A3, 7 1/2s, 2031 376,818 407,199 Ser. 00-T6, Class A1, 7 1/2s, 2030 162,277 175,361 IFB Ser. 07-W6, Class 6A2, IO, 7.486s, 2037 127,992 13,415 IFB Ser. 06-90, Class SE, IO, 7.486s, 2036 85,060 11,131 IFB Ser. 08-7, Class SA, IO, 7.236s, 2038 105,101 13,254 Ser. 02-26, Class A1, 7s, 2048 235,199 251,663 Ser. 04-W12, Class 1A3, 7s, 2044 120,482 130,120 Ser. 04-T3, Class 1A3, 7s, 2044 254,400 272,208 Ser. 04-T2, Class 1A3, 7s, 2043 86,547 92,605 Ser. 03-W8, Class 2A, 7s, 2042 872,802 938,262 Ser. 03-W3, Class 1A2, 7s, 2042 82,044 87,787 Ser. 02-T16, Class A2, 7s, 2042 593,137 634,657 Ser. 02-T19, Class A2, 7s, 2042 388,699 415,908 Ser. 02-14, Class A1, 7s, 2042 279,542 299,110 Ser. 01-T10, Class A1, 7s, 2041 164,335 175,838 Ser. 02-T4, Class A2, 7s, 2041 376,612 402,975 Ser. 01-W3, Class A, 7s, 2041 66,118 70,747 Ser. 04-W1, Class 2A2, 7s, 2033 611,713 657,974 IFB Ser. 07-W6, Class 5A2, IO, 6.976s, 2037 194,690 19,015 IFB Ser. 07-W4, Class 4A2, IO, 6.966s, 2037 672,343 65,572 IFB Ser. 07-W2, Class 3A2, IO, 6.966s, 2037 225,066 21,950 IFB Ser. 06-125, Class SM, IO, 6.886s, 2037 294,303 32,406 4 Putnam VT American Government Income Fund MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value Fannie Mae IFB Ser. 06-43, Class SU, IO, 6.886s, 2036 $130,907 $14,883 IFB Ser. 06-24, Class QS, IO, 6.886s, 2036 455,189 63,945 IFB Ser. 06-79, Class DI, IO, 6.836s, 2036 309,259 34,544 IFB Ser. 06-60, Class SI, IO, 6.836s, 2036 562,433 68,261 IFB Ser. 06-60, Class UI, IO, 6.836s, 2036 101,362 12,088 IFB Ser. 05-65, Class KI, IO, 6.686s, 2035 3,499,319 379,273 IFB Ser. 08-20, Class SA, IO, 6.676s, 2038 288,124 26,387 Ser. 383, Class 58, IO, 6 1/2s, 2037 68,813 9,288 IFB Ser. 08-41, Class S, IO, 6.486s, 2036 275,348 27,418 IFB Ser. 07-54, Class CI, IO, 6.446s, 2037 169,322 17,500 IFB Ser. 07-30, Class WI, IO, 6.446s, 2037 333,587 32,251 IFB Ser. 07-28, Class SE, IO, 6.436s, 2037 164,413 17,194 IFB Ser. 06-128, Class SH, IO, 6.436s, 2037 204,188 16,968 IFB Ser. 06-79, Class SI, IO, 6.436s, 2036 296,859 30,907 IFB Ser. 05-90, Class SP, IO, 6.436s, 2035 398,724 36,082 IFB Ser. 05-12, Class SC, IO, 6.436s, 2035 211,652 25,373 IFB Ser. 07-W5, Class 2A2, IO, 6.426s, 2037 99,406 8,943 IFB Ser. 07-30, Class IE, IO, 6.426s, 2037 491,537 65,715 IFB Ser. 06-123, Class CI, IO, 6.426s, 2037 370,580 40,070 IFB Ser. 06-123, Class UI, IO, 6.426s, 2037 172,415 18,328 IFB Ser. 05-82, Class SY, IO, 6.416s, 2035 1,031,855 107,726 IFB Ser. 06-31, Class SX, IO, 6.386s, 2036 385,705 42,923 IFB Ser. 06-36, Class SP, IO, 6.386s, 2036 169,124 17,048 IFB Ser. 06-16, Class SM, IO, 6.386s, 2036 145,273 16,775 IFB Ser. 05-95, Class CI, IO, 6.386s, 2035 300,227 36,220 IFB Ser. 05-84, Class SG, IO, 6.386s, 2035 488,200 51,993 IFB Ser. 05-57, Class NI, IO, 6.386s, 2035 88,794 9,561 IFB Ser. 06-3, Class SB, IO, 6.386s, 2035 421,830 48,004 IFB Ser. 05-29, Class SX, IO, 6.386s, 2035 70,935 7,210 IFB Ser. 05-104, Class SI, IO, 6.386s, 2033 2,262,137 226,892 IFB Ser. 05-83, Class QI, IO, 6.376s, 2035 84,390 9,399 IFB Ser. 06-128, Class GS, IO, 6.366s, 2037 184,586 18,845 IFB Ser. 06-114, Class IS, IO, 6.336s, 2036 191,326 18,243 IFB Ser. 06-115, Class EI, IO, 6.326s, 2036 843,308 87,865 IFB Ser. 06-115, Class IE, IO, 6.326s, 2036 148,570 16,382 IFB Ser. 06-117, Class SA, IO, 6.326s, 2036 222,955 20,676 IFB Ser. 06-121, Class SD, IO, 6.326s, 2036 151,158 14,874 IFB Ser. 06-109, Class SG, IO, 6.316s, 2036 118,858 11,291 IFB Ser. 06-109, Class SH, IO, 6.306s, 2036 193,319 22,786 IFB Ser. 07-W6, Class 4A2, IO, 6.286s, 2037 836,614 73,628 IFB Ser. 06-116, Class S, IO, 6.286s, 2036 332,529 31,498 IFB Ser. 06-104, Class IC, IO, 6.286s, 2036 944,484 109,931 IFB Ser. 06-43, Class SI, IO, 6.286s, 2036 101,539 10,725 IFB Ser. 06-8, Class JH, IO, 6.286s, 2036 697,347 77,466 IFB Ser. 09-12, Class CI, IO, 6.286s, 2036 308,176 36,425 IFB Ser. 05-122, Class SG, IO, 6.286s, 2035 148,752 16,813 IFB Ser. 05-122, Class SW, IO, 6.286s, 2035 202,505 21,699 IFB Ser. 06-101, Class SA, IO, 6.266s, 2036 663,688 68,625 IFB Ser. 06-92, Class LI, IO, 6.266s, 2036 220,985 21,053 IFB Ser. 06-96, Class ES, IO, 6.266s, 2036 96,907 8,984 IFB Ser. 06-17, Class SI, IO, 6.266s, 2036 274,807 27,187 IFB Ser. 06-60, Class YI, IO, 6.256s, 2036 455,409 58,984 IFB Ser. 06-85, Class TS, IO, 6.246s, 2036 346,028 30,048 IFB Ser. 06-95, Class SH, IO, 6.236s, 2036 383,098 33,229 IFB Ser. 07-75, Class PI, IO, 6.226s, 2037 258,232 21,890 IFB Ser. 07-W7, Class 2A2, IO, 6.216s, 2037 655,366 57,035 IFB Ser. 08-21, Class NI, IO, 6.186s, 2038 261,062 19,435 IFB Ser. 09-12, Class AI, IO, 6.186s, 2037 742,635 77,999 IFB Ser. 07-116, Class IA, IO, 6.186s, 2037 730,143 63,236 IFB Ser. 07-103, Class AI, IO, 6.186s, 2037 738,889 63,993 IFB Ser. 07-15, Class NI, IO, 6.186s, 2022 258,540 21,950 MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value Fannie Mae IFB Ser. 07-109, Class XI, IO, 6.136s, 2037 $175,086 $11,475 IFB Ser. 07-109, Class YI, IO, 6.136s, 2037 239,977 19,633 IFB Ser. 07-30, Class LI, IO, 6.126s, 2037 251,021 25,000 IFB Ser. 07-30, Class OI, IO, 6.126s, 2037 611,279 65,736 IFB Ser. 07-W2, Class 1A2, IO, 6.116s, 2037 189,299 16,209 IFB Ser. 07-106, Class SN, IO, 6.096s, 2037 261,619 21,345 IFB Ser. 07-54, Class IA, IO, 6.096s, 2037 215,009 20,361 IFB Ser. 07-54, Class IB, IO, 6.096s, 2037 215,009 20,361 IFB Ser. 07-54, Class IC, IO, 6.096s, 2037 215,009 20,361 IFB Ser. 07-54, Class ID, IO, 6.096s, 2037 215,009 20,361 IFB Ser. 07-54, Class IE, IO, 6.096s, 2037 215,009 20,361 IFB Ser. 07-54, Class IF, IO, 6.096s, 2037 320,142 31,805 IFB Ser. 07-54, Class NI, IO, 6.096s, 2037 213,768 16,521 IFB Ser. 07-54, Class UI, IO, 6.096s, 2037 264,228 30,240 IFB Ser. 07-91, Class AS, IO, 6.086s, 2037 164,428 13,610 IFB Ser. 07-91, Class HS, IO, 6.086s, 2037 183,034 18,604 IFB Ser. 07-15, Class CI, IO, 6.066s, 2037 683,966 68,049 IFB Ser. 06-124, Class SC, IO, 6.066s, 2037 211,967 18,870 IFB Ser. 06-115, Class JI, IO, 6.066s, 2036 489,520 49,985 IFB Ser. 07-109, Class PI, IO, 6.036s, 2037 294,666 21,699 IFB Ser. 06-123, Class LI, IO, 6.006s, 2037 334,249 32,516 IFB Ser. 07-81, Class IS, IO, 5.986s, 2037 281,778 26,482 IFB Ser. 07-116, Class BI, IO, 5.936s, 2037 667,457 55,471 IFB Ser. 08-01, Class AI, IO, 5.936s, 2037 1,371,240 113,960 IFB Ser. 08-1, Class HI, IO, 5.886s, 2037 634,135 52,257 IFB Ser. 07-39, Class AI, IO, 5.806s, 2037 375,545 33,286 IFB Ser. 07-32, Class SD, IO, 5.796s, 2037 254,292 23,750 IFB Ser. 07-30, Class UI, IO, 5.786s, 2037 209,223 17,169 IFB Ser. 07-32, Class SC, IO, 5.786s, 2037 339,833 30,251 IFB Ser. 07-1, Class CI, IO, 5.786s, 2037 239,799 21,434 IFB Ser. 05-74, Class NI, IO, 5.766s, 2035 F 1,349,686 152,353 IFB Ser. 09-12, Class DI, IO, 5.716s, 2037 427,404 41,696 IFB Ser. 04-46, Class PJ, IO, 5.686s, 2034 568,416 60,035 Ser. 06-W2, Class 1AS, IO, 5.667s, 2036 547,983 44,880 IFB Ser. 07-75, Class ID, IO, 5.556s, 2037 212,842 18,019 Ser. 383, Class 18, IO, 5 1/2s, 2038 105,597 12,672 Ser. 383, Class 19, IO, 5 1/2s, 2038 96,088 11,531 Ser. 383, Class 6, IO, 5 1/2s, 2037 82,177 10,451 Ser. 383, Class 7, IO, 5 1/2s, 2037 80,770 9,692 Ser. 383, Class 20, IO, 5 1/2s, 2037 79,589 9,551 Ser. 383, Class 21, IO, 5 1/2s, 2037 79,394 9,527 IFB Ser. 09-3, Class SE, IO, 5.186s, 2037 269,771 20,851 Ser. 385, Class 3, IO, 5s, 2038 118,559 15,484 Ser. 03-W12, Class 1IO2, IO, 1.984s, 2043 823,634 39,123 Ser. 03-T2, Class 2, IO, 0.809s, 2042 3,596,034 82,492 Ser. 03-W6, Class 51, IO, 0.671s, 2042 1,086,516 21,052 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 6,912,576 111,639 Ser. 03-W10, Class 1A, IO, 0.569s, 2043 5,862,609 80,666 FRB Ser. 07-95, Class A1, 0.564s, 2036 1,177,738 1,161,545 FRB Ser. 07-95, Class A2, 0.564s, 2036 7,512,000 7,080,060 FRB Ser. 07-95, Class A3, 0.564s, 2036 2,308,000 1,996,420 FRB Ser. 07-101, Class A2, 0.564s, 2036 1,502,561 1,459,363 Ser. 06-37, Class ON, PO, zero %, 2036 78,034 64,605 Ser. 04-38, Class AO, PO, zero %, 2034 172,297 138,268 Ser. 06-59, Class QC, PO, zero %, 2033 49,656 38,627 Ser. 04-61, Class JO, PO, zero %, 2032 48,410 44,009 Ser. 326, Class 1, PO, zero %, 2032 77,743 68,833 Ser. 318, Class 1, PO, zero %, 2032 29,077 24,446 Ser. 04-61, Class CO, PO, zero %, 2031 290,191 264,974 Ser. 314, Class 1, PO, zero %, 2031 138,404 118,535 FRB Ser. 06-115, Class SN, zero %, 2036 122,735 98,940 Putnam VT American Government Income Fund 5 MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value Fannie Mae FRB Ser. 05-79, Class FE, zero %, 2035 $26,392 $26,231 FRB Ser. 06-54, Class CF, zero %, 2035 26,833 25,821 FRB Ser. 05-45, Class FG, zero %, 2035 72,412 63,333 FRB Ser. 05-77, Class HF, zero %, 2034 48,069 46,601 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.786s, 2043 117,854 13,553 Ser. T-58, Class 4A, 7 1/2s, 2043 823,727 881,903 Ser. T-42, Class A5, 7 1/2s, 2042 118,586 126,961 Ser. T-60, Class 1A2, 7s, 2044 156,973 168,034 Ser. T-59, Class 1A2, 7s, 2043 340,443 364,433 Ser. T-55, Class 1A2, 7s, 2043 196,254 213,027 Freddie Mac IFB Ser. 2979, Class AS, 23.102s, 2034 62,723 70,368 IFB Ser. 3065, Class DC, 18.902s, 2035 183,165 217,306 IFB Ser. 3105, Class SI, IO, 18.784s, 2036 88,284 34,201 IFB Ser. 3031, Class BS, 15.927s, 2035 239,099 259,615 IFB Ser. 3184, Class SP, IO, 7.031s, 2033 254,675 25,664 IFB Ser. 3110, Class SP, IO, 6.981s, 2035 423,392 60,363 IFB Ser. 3156, Class PS, IO, 6.931s, 2036 265,499 35,934 IFB Ser. 3149, Class LS, IO, 6.881s, 2036 602,809 88,824 IFB Ser. 3119, Class PI, IO, 6.881s, 2036 202,251 29,599 IFB Ser. 2882, Class NS, IO, 6.881s, 2034 246,760 27,215 IFB Ser. 2882, Class LS, IO, 6.881s, 2034 53,203 5,551 IFB Ser. 3200, Class SB, IO, 6.831s, 2036 342,478 36,934 IFB Ser. 3149, Class SE, IO, 6.831s, 2036 208,718 28,400 IFB Ser. 3151, Class SI, IO, 6.831s, 2036 1,941,286 255,855 IFB Ser. 3157, Class SA, IO, 6.831s, 2036 551,871 73,352 IFB Ser. 3203, Class SH, IO, 6.821s, 2036 149,722 17,198 IFB Ser. 2594, Class SE, IO, 6.731s, 2030 248,651 18,362 IFB Ser. 2828, Class TI, IO, 6.731s, 2030 148,083 14,706 IFB Ser. 3397, Class GS, IO, 6.681s, 2037 145,831 12,247 IFB Ser. 3311, Class BI, IO, 6.441s, 2037 305,247 27,783 IFB Ser. 3287, Class SD, IO, 6.431s, 2037 234,568 22,812 IFB Ser. 3281, Class BI, IO, 6.431s, 2037 120,422 11,497 IFB Ser. 3249, Class SI, IO, 6.431s, 2036 82,034 9,241 IFB Ser. 3028, Class ES, IO, 6.431s, 2035 793,286 87,080 IFB Ser. 3042, Class SP, IO, 6.431s, 2035 178,322 17,664 IFB Ser. 3316, Class SA, IO, 6.411s, 2037 255,115 25,376 IFB Ser. 2981, Class AS, IO, 6.401s, 2035 199,331 20,132 IFB Ser. 3136, Class NS, IO, 6.381s, 2036 279,950 28,841 IFB Ser. 3122, Class DS, IO, 6.381s, 2036 204,332 23,594 IFB Ser. 3107, Class DC, IO, 6.381s, 2035 2,333,819 267,311 IFB Ser. 3001, Class IH, IO, 6.381s, 2035 132,414 14,845 IFB Ser. 2950, Class SM, IO, 6.381s, 2016 89,882 8,665 IFB Ser. 3256, Class S, IO, 6.371s, 2036 280,031 30,915 IFB Ser. 3031, Class BI, IO, 6.371s, 2035 167,780 20,063 IFB Ser. 3370, Class TS, IO, 6.351s, 2037 88,968 7,267 IFB Ser. 3244, Class SB, IO, 6.341s, 2036 169,390 16,125 IFB Ser. 3244, Class SG, IO, 6.341s, 2036 205,674 19,883 IFB Ser. 3236, Class IS, IO, 6.331s, 2036 309,865 28,927 IFB Ser. 3067, Class SI, IO, 6.331s, 2035 797,822 89,567 IFB Ser. 3114, Class TS, IO, 6.331s, 2030 992,642 102,315 IFB Ser. 3128, Class JI, IO, 6.311s, 2036 291,759 29,497 IFB Ser. 3240, Class S, IO, 6.301s, 2036 550,414 57,298 IFB Ser. 3065, Class DI, IO, 6.301s, 2035 126,621 14,959 IFB Ser. 3210, Class S, IO, 6.281s, 2036 102,320 8,773 IFB Ser. 3145, Class GI, IO, 6.281s, 2036 241,497 28,183 IFB Ser. 3114, Class GI, IO, 6.281s, 2036 177,697 20,615 IFB Ser. 3114, Class IP, IO, 6.281s, 2036 455,294 45,409 MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value Freddie Mac IFB Ser. 3510, Class IB, IO, 6.281s, 2036 $296,471 $38,094 IFB Ser. 3218, Class AS, IO, 6.261s, 2036 214,545 20,144 IFB Ser. 3221, Class SI, IO, 6.261s, 2036 244,873 22,723 IFB Ser. 3485, Class SI, IO, 6.231s, 2036 327,203 39,406 IFB Ser. 3153, Class QI, IO, 6.231s, 2036 876,185 115,181 IFB Ser. 3346, Class SC, IO, 6.231s, 2033 22,190,344 2,527,700 IFB Ser. 3346, Class SB, IO, 6.231s, 2033 10,638,453 1,207,919 IFB Ser. 3355, Class AI, IO, 6.181s, 2037 360,012 30,621 IFB Ser. 3355, Class MI, IO, 6.181s, 2037 179,037 14,916 IFB Ser. 3201, Class SG, IO, 6.181s, 2036 329,658 34,077 IFB Ser. 3203, Class SE, IO, 6.181s, 2036 283,139 29,048 IFB Ser. 3171, Class PS, IO, 6.166s, 2036 271,063 27,377 IFB Ser. 3510, Class CI, IO, 6.161s, 2037 688,700 69,671 IFB Ser. 3152, Class SY, IO, 6.161s, 2036 276,084 31,363 IFB Ser. 3510, Class DI, IO, 6.161s, 2035 493,858 51,661 IFB Ser. 3181, Class PS, IO, 6.151s, 2036 174,937 19,824 IFB Ser. 3284, Class BI, IO, 6.131s, 2037 196,220 16,970 IFB Ser. 3284, Class LI, IO, 6.121s, 2037 303,488 30,725 IFB Ser. 3261, Class SA, IO, 6.111s, 2037 524,021 52,749 IFB Ser. 3359, Class SN, IO, 6.101s, 2037 251,590 21,236 IFB Ser. 3012, Class UI, IO, 6.101s, 2035 295,068 28,361 IFB Ser. 3311, Class EI, IO, 6.091s, 2037 233,734 17,773 IFB Ser. 3311, Class IA, IO, 6.091s, 2037 299,275 30,234 IFB Ser. 3311, Class IB, IO, 6.091s, 2037 299,275 30,234 IFB Ser. 3311, Class IC, IO, 6.091s, 2037 299,275 30,234 IFB Ser. 3311, Class ID, IO, 6.091s, 2037 299,275 30,234 IFB Ser. 3311, Class IE, IO, 6.091s, 2037 426,072 43,044 IFB Ser. 3510, Class AS, IO, 6.091s, 2037 397,783 42,852 IFB Ser. 3265, Class SC, IO, 6.091s, 2037 236,506 22,848 IFB Ser. 3240, Class GS, IO, 6.061s, 2036 340,950 33,269 IFB Ser. 3257, Class SI, IO, 6.001s, 2036 155,385 13,425 IFB Ser. 3225, Class JY, IO, 5.971s, 2036 678,759 65,140 IFB Ser. 3502, Class DS, IO, 5.831s, 2039 199,029 17,630 IFB Ser. 3339, Class TI, IO, 5.821s, 2037 322,629 29,554 IFB Ser. 3284, Class CI, IO, 5.801s, 2037 524,025 48,580 IFB Ser. 3012, Class IG, IO, 5.761s, 2035 1,138,155 90,536 IFB Ser. 2965, Class SA, IO, 5.731s, 2032 210,415 19,961 IFB Ser. 3510, Class BI, IO, 5.711s, 2037 520,899 49,564 IFB Ser. 3397, Class SQ, IO, 5.651s, 2037 96,316 8,380 IFB Ser. 3500, Class SE, IO, 5.631s, 2039 271,457 18,346 IFB Ser. 248, IO, 5 1/2s, 2037 498,768 69,977 Ser. 3327, Class IF, IO, zero %, 2037 117,045 808 Ser. 246, PO, zero %, 2037 81,583 73,719 Ser. 3439, Class AO, PO, zero %, 2037 78,322 71,023 Ser. 3300, PO, zero %, 2037 80,339 69,020 Ser. 3226, Class YO, PO, zero %, 2036 42,910 42,401 Ser. 3008, PO, zero %, 2034 62,249 48,232 Ser. 2684, Class TO, PO, zero %, 2033 101,000 66,796 Ser. 2663, Class CO, PO, zero %, 2033 46,755 33,247 Ser. 2587, Class CO, PO, zero %, 2032 72,507 66,056 Ser. 201, PO, zero %, 2029 85,113 72,290 FRB Ser. 3349, Class DO, zero %, 2037 81,525 72,632 FRB Ser. 3326, Class YF, zero %, 2037 45,057 42,923 FRB Ser. 3241, Class FH, zero %, 2036 20,267 20,187 FRB Ser. 3231, Class X, zero %, 2036 45,408 45,131 FRB Ser. 3047, Class BD, zero %, 2035 59,374 53,997 FRB Ser. 3326, Class WF, zero %, 2035 157,156 140,164 FRB Ser. 3030, Class CF, zero %, 2035 74,117 58,885 FRB Ser. 3251, Class TP, zero %, 2035 64,033 60,929 FRB Ser. 2963, Class TW, zero %, 2035 34,575 31,996 FRB Ser. 3006, Class TE, zero %, 2034 28,342 29,536 6 Putnam VT American Government Income Fund MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value Government National Mortgage Association IFB Ser. 04-59, Class SC, IO, 6.882s, 2034 $134,261 $14,412 IFB Ser. 04-26, Class IS, IO, 6.882s, 2034 52,965 3,918 IFB Ser. 07-36, Class SW, IO, 6.585s, 2035 1,182,550 71,790 IFB Ser. 07-22, Class S, IO, 6.485s, 2037 190,816 19,424 IFB Ser. 05-84, Class AS, IO, 6.485s, 2035 86,151 8,881 IFB Ser. 07-51, Class SJ, IO, 6.435s, 2037 227,906 22,176 IFB Ser. 07-35, Class PY, IO, 6.432s, 2037 6,890,519 763,711 IFB Ser. 07-53, Class SY, IO, 6.42s, 2037 201,247 19,098 IFB Ser. 07-58, Class PS, IO, 6.385s, 2037 308,177 24,568 IFB Ser. 04-88, Class S, IO, 6.385s, 2032 50,980 3,267 IFB Ser. 07-59, Class PS, IO, 6.355s, 2037 176,058 12,812 IFB Ser. 07-59, Class SP, IO, 6.355s, 2037 293,729 21,806 IFB Ser. 07-68, Class PI, IO, 6.335s, 2037 91,089 7,540 IFB Ser. 07-16, Class KU, IO, 6.335s, 2037 1,674,692 175,381 IFB Ser. 07-17, Class AI, IO, 6.232s, 2037 716,690 74,956 IFB Ser. 06-26, Class S, IO, 6.185s, 2036 408,724 35,636 IFB Ser. 08-2, Class SM, IO, 6.182s, 2038 192,147 15,617 IFB Ser. 07-9, Class AI, IO, 6.182s, 2037 256,725 21,451 IFB Ser. 09-35, Class SP, IO, 6.082s, 2037 864,666 88,439 IFB Ser. 05-71, Class SA, IO, 6.042s, 2035 68,833 6,421 IFB Ser. 05-65, Class SI, IO, 6.035s, 2035 1,251,831 115,129 IFB Ser. 06-16, Class SX, IO, 5.975s, 2036 141,361 12,479 IFB Ser. 07-17, Class IB, IO, 5.935s, 2037 132,138 13,311 IFB Ser. 06-10, Class SM, IO, 5.935s, 2036 907,061 79,328 IFB Ser. 06-14, Class S, IO, 5.935s, 2036 246,143 19,530 IFB Ser. 07-17, Class IC, IO, 5.932s, 2037 149,904 13,579 IFB Ser. 06-11, Class ST, IO, 5.925s, 2036 150,200 12,735 IFB Ser. 07-7, Class JI, IO, 5.885s, 2037 442,348 37,822 IFB Ser. 07-25, Class KS, IO, 5.882s, 2037 87,438 7,046 IFB Ser. 07-21, Class S, IO, 5.882s, 2037 354,754 26,310 IFB Ser. 05-17, Class S, IO, 5.865s, 2035 77,338 7,192 IFB Ser. 07-31, Class AI, IO, 5.862s, 2037 211,826 15,617 IFB Ser. 07-62, Class S, IO, 5.832s, 2037 85,800 7,319 IFB Ser. 05-3, Class SN, IO, 5.785s, 2035 194,290 16,954 IFB Ser. 07-43, Class SC, IO, 5.782s, 2037 218,788 16,132 IFB Ser. 04-41, Class SG, IO, 5.685s, 2034 178,886 9,915 Ser. 08-30, PO, zero %, 2038 45,142 40,877 Ser. 06-36, Class OD, PO, zero %, 2036 34,015 28,012 Ser. 07-18, PO, zero %, 2035 64,356 51,072 Ser. 07-18, Class CO, PO, zero %, 2035 89,113 76,119 FRB Ser. 07-49, Class UF, zero %, 2037 23,029 22,290 FRB Ser. 07-35, Class UF, zero %, 2037 50,915 47,621 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 156,000 151,092 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 69,091 64,146 Ser. 05-RP3, Class 1A3, 8s, 2035 230,664 209,447 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 182,654 163,414 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.878s, 2035 631,808 52,124 Ser. 06-RP2, Class 1AS1, IO, 5.63s, 2036 3,308,396 237,874 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 150,838 102,570 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 19,000 8,157 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 129,000 104,741 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.742s, 2040 712,000 284,800 Ser. 07-SL1, Class A1, 5.479s, 2040 421,155 315,866 MORTGAGE-BACKED Principal SECURITIES (29.0%)* cont. amount Value LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 $40,000 $36,580 Ser. 04-C7, Class A6, 4.786s, 2029 163,000 137,443 Lehman Mortgage Trust IFB Ser. 07-4, Class 3A2, IO, 6.886s, 2037 231,731 25,532 IFB Ser. 07-4, Class 2A2, IO, 6.356s, 2037 986,212 100,298 IFB Ser. 06-9, Class 2A2, IO, 6.306s, 2037 715,208 72,164 IFB Ser. 06-7, Class 2A5, IO, 6.236s, 2036 1,118,075 111,562 IFB Ser. 07-5, Class 10A2, IO, 6.026s, 2037 474,185 45,721 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 0.376s, 2034 148,858 506 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 459,090 803 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 89,000 79,210 Ser. 05-HQ6, Class A4A, 4.989s, 2042 233,000 200,146 Ser. 04-HQ4, Class A7, 4.97s, 2040 193,000 172,291 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.691s, 2035 F 359,141 170,592 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 723,442 390,659 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 213,196 134,314 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.943s, 2037 4,234,226 375,999 Ser. 07-4, Class 1A4, IO, 1s, 2037 4,409,953 130,770 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.441s, 2037 806,257 63,533 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 0.394s, 2037 76,093 68,161 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 99,000 86,275 Ser. 04-C15, Class A4, 4.803s, 2041 288,000 249,072 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.426s, 2049 1,213,122 679,341 Total mortgage-backed securities (cost $39,904,568) $43,946,831 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.0%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $7,253,000 $917,654 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 50,596 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 $931,358 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 56,646 Putnam VT American Government Income Fund 7 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.0%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 $10,145,000 $547,830 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 10,145,000 545,801 Total purchased options outstanding (cost $1,731,868) $3,049,885 ASSET-BACKED SECURITIES (0.2%)* Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.464s, 2036 $25,000 $6,589 Lehman XS Trust IFB Ser. 07-3, Class 4B, IO, 6.376s, 2037 340,122 34,699 FRB Ser. 07-6, Class 2A1, 0.524s, 2037 48,962 15,029 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 0.484s, 2036 437,306 265,732 FRB Ser. 07-RZ1, Class A2, 0.474s, 2037 25,000 7,915 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.474s, 2036 25,000 10,131 Total asset-backed securities (cost $557,433) $340,095 SHORT-TERM INVESTMENTS (33.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 21,548,331 $21,548,331 Federal Home Loan Discount Note, for an effective yield of 0.02%, July 2, 2009 $5,000,000 4,999,997 Federal Home Loan Bank, for an effective yield of 2.81%, July 14, 2009 ## 2,000,000 1,998,028 Interest in $262,500,000 joint triparty repurchase agreement dated June 30, 2009 with Deutsche Bank Securities, Inc. due July 1, 2009  maturity value of $12,300,031 for an effective yield of 0.09% (collateralized by various mortgage backed securities with a coupon rate of 7.0% and a due date of August 1, 2038 valued at $267,750,000) 12,300,000 12,300,000 SSgA Prime Money Market Fund i 3,120,000 3,120,000 U.S. Treasury Bills, for an effective yield of 0.38%, November 19, 2009 # 5,000 4,988 U.S. Treasury Bills, for effective yields ranging from 0.36% to 0.44%, December 17, 2009 # ## 6,960,000 6,937,227 Total short-term investments (cost $50,918,103) $50,908,571 Total investments (cost $191,134,862) $200,240,010 Key to other fixed-income security abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $151,458,699.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at June 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at June 30, 2009. d See Note 1 to the financial statements. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. i Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). At June 30, 2009, liquid assets totaling $33,080,921 have been designated as collateral for open forward commitments and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2009. FUTURES CONTRACTS Unrealized OUTSTANDING at 6/30/09 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Dollar 90 day (Short) 124 $30,792,300 Sep-09 $(468,864) Euro-Dollar 90 day (Short) 114 28,242,075 Dec-09 (652,965) Euro-Dollar 90 day (Short) 8 1,976,500 Mar-10 (50,084) U.S. Treasury Bond 20 yr (Long) 57 6,746,484 Sep-09 87,030 U.S. Treasury Note 2 yr (Short) 24 5,189,250 Sep-09 9,497 U.S. Treasury Note 5 yr (Short) 45 5,162,344 Sep-09 51,681 U.S. Treasury Note 10 yr (Long) 9 1,046,391 Sep-09 7,757 Total $(1,015,948) TBA SALE COMMITMENTS OUTSTANDING at 6/30/09 (proceeds receivable $16,650,313) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, July 1, 2039 $1,000,000 7/13/09 $1,017,969 FNMA, 4 1/2s, July 1, 2039 16,000,000 7/13/09 15,960,000 Total $16,977,969 8 Putnam VT American Government Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $4,214,228) Contract date/ (Unaudited) amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing July 15, 2019. $18,232,000 Jul-09/5.89 $ Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 10,145,000 Jun-10/5.235 226,234 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 09, 2022. 28,847,000 Jan-12/5.32 2,978,741 WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $4,214,228) Contract date/ (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. $10,145,000 Jun-10/5.23 $226,132 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing July 15, 2019. 18,232,000 Jul-09/5.89 3,279,390 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 1,370,232 Total $8,080,729 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N. A. $5,012,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $115,910 3,500,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (260,407) 29,317,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 1,053,039 5,404,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (252,835) 86,405,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 2,625,887 31,015,000 96,812 10/1/18 3 month USD-LIBOR-BBA 4.30% 1,833,891 33,914,000 (30,830) 10/20/10 3.00% 3 month USD-LIBOR-BBA (995,781) 20,931,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (1,668,738) 6,287,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 256,660 6,734,000  9/16/38 4.66% 3 month USD-LIBOR-BBA (666,407) 795,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (95,898) Barclays Bank PLC 6,164,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (536,286) 2,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% (12,895) Citibank, N. A. 26,085,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 1,085,787 5,224,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (326,474) 42,050,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 1,314,775 32,175,000  2/24/16 2.77% 3 month USD-LIBOR-BBA 841,676 19,033,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (352,424) 31,388,000  3/30/11 3 month USD-LIBOR-BBA 1.535% 217,944 5,993,000  5/11/39 3.8425% 3 month USD-LIBOR-BBA 309,586 Credit Suisse International 17,281,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 538,833 5,024,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 185,596 15,419,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 400,595 11,845,000 8,310 10/31/13 3.80% 3 month USD-LIBOR-BBA (555,498) 3,780,000 (40,402) 12/10/38 2.69% 3 month USD-LIBOR-BBA 910,154 11,280,000 120,566 12/10/38 3 month USD-LIBOR-BBA 2.69% (2,716,016) 8,619,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 2,125,715 32,765,000  1/22/14 2.03719% 3 month USD-LIBOR-BBA 906,690 15,572,000  2/5/14 2.475% 3 month USD-LIBOR-BBA 125,223 5,065,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (459,309) 2,930,000  4/28/39 3.50375% 3 month USD-LIBOR-BBA 321,875 Putnam VT American Government Income Fund 9 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $2,000,000 $ 5/28/19 3 month USD-LIBOR-BBA 3.592% $(19,708) 2,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% (12,895) 2,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 53,690 Deutsche Bank AG 14,453,000  4/21/14 2.51% 3 month USD-LIBOR-BBA 225,649 6,819,000  4/30/19 3.145% 3 month USD-LIBOR-BBA 314,567 85,204,000  5/12/11 1.43% 3 month USD-LIBOR-BBA (9,739) 2,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (19,708) 1,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 40,247 20,612,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 784,060 22,531,000 19,296 11/21/10 2.25% 3 month USD-LIBOR-BBA (362,413) 54,933,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 527,949 3,006,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (509,772) 3,916,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA 108,264 4,204,000  1/9/14 3 month USD-LIBOR-BBA 2.165% (85,871) 10,125,000  1/22/29 3 month USD-LIBOR-BBA 2.8875% (1,569,041) 6,553,000  1/22/14 2.055% 3 month USD-LIBOR-BBA 175,777 6,797,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (777,020) 55,199,000  2/3/14 2.44% 3 month USD-LIBOR-BBA 521,517 24,105,000  2/3/24 3 month USD-LIBOR-BBA 3.27% (1,743,894) 15,989,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (1,508,696) 44,799,000  2/5/14 2.44661% 3 month USD-LIBOR-BBA 420,963 7,974,000  2/6/14 2.5529% 3 month USD-LIBOR-BBA 35,195 4,347,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (348,099) 14,000,000  2/6/14 2.5675% 3 month USD-LIBOR-BBA 52,009 14,000,000  2/9/14 2.525% 3 month USD-LIBOR-BBA 82,810 13,000,000  2/10/14 2.55% 3 month USD-LIBOR-BBA 62,363 1,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (22,857) 189,000,000  3/16/11 1.6725% 3 month USD-LIBOR-BBA (1,950,096) 90,000,000  3/16/16 3 month USD-LIBOR-BBA 2.85% (2,076,989) 23,000,000  3/16/29 3.29% 3 month USD-LIBOR-BBA 2,335,749 55,609,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 298,051 29,400,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 164,089 1,000,000  3/24/14 2.297% 3 month USD-LIBOR-BBA 20,079 55,000,000  3/30/14 2.36% 3 month USD-LIBOR-BBA 976,307 25,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (1,607,682) Goldman Sachs International 35,950,000  3/27/13 3 month USD-LIBOR-BBA 3.4625% 1,552,593 12,397,000  3/29/38 4.665% 3 month USD-LIBOR-BBA (1,221,321) JPMorgan Chase Bank, N. A. 724,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (114,642) 2,936,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (478,861) 31,014,000  3/22/10 3 month USD-LIBOR-BBA 2.23% 522,096 12,011,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 212,770 8,353,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 193,714 2,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (19,708) 29,717,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% (60,945) 7,375,000 E  6/9/20 4.73% 3 month USD-LIBOR-BBA (344,413) 2,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 82,549 18,903,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 112,163 18,701,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 124,673 13,758,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 531,631 5,035,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 207,620 28,571,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,153,933 7,375,000 E  6/11/20 4.735% 3 month USD-LIBOR-BBA (346,035) 10 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N. A. cont. $5,507,000 $ 6/16/19 4.09% 3 month USD-LIBOR-BBA $(168,481) 4,341,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 51,387 29,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 387,744 2,201,000  1/27/29 3 month USD-LIBOR-BBA 3.135% (265,090) 2,010,000  3/6/39 3.48% 3 month USD-LIBOR-BBA 214,679 9,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 52,038 44,110,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 14,872 15,060,000  4/3/13 3 month USD-LIBOR-BBA 1.963% (275,313) 16,690,000  4/3/14 2.203% 3 month USD-LIBOR-BBA 475,071 17,028,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 47,379 UBS, AG 21,838,000 725,932 11/10/28 4.45% 3 month USD-LIBOR-BBA (428,334) 27,105,000 (688,566) 11/10/18 3 month USD-LIBOR-BBA 4.45% 1,061,763 92,011,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 1,288,320 Total $5,409,575 E See Note 1 to the financial statements regarding extended effective dates. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $340,095 $ Mortgage-backed securities  43,946,831  Purchased options outstanding  3,049,885  U.S. Government Agency Obligations  12,512,089 U.S. Government and Agency Mortgage Obligations  71,669,151  U.S. Treasury Obligations  17,813,388 Short-term investments 24,668,331 26,240,240  Totals by level $24,668,331 $175,571,679 $ Level 1 Level 2 Level 3 Other financial instruments: $(1,015,948) $(19,649,123) $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 11 Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investments in securities, at value (Note 1): Unaffiliated issuers (identified cost $169,586,531) $178,691,679 Affiliated issuers (identified cost $21,548,331) (Note 6) 21,548,331 Cash 130,180 Interest and other receivables 1,034,908 Receivable for shares of the fund sold 109,810 Receivable for investments sold 19,028,472 Receivable for sales of delayed delivery securities (Note 1) 19,495,329 Unrealized appreciation on swap contracts (Note 1) 30,656,166 Premium paid on swap contracts (Note 1) 759,798 Total assets 271,454,673 Liabilities Payable for variation margin (Note 1) 2,948 Payable for investments purchased 20,002,984 Payable for purchases of delayed delivery securities (Note 1) 44,758,297 Payable for shares of the fund repurchased 424,677 Payable for compensation of Manager (Note 2) 164,923 Payable for investor servicing fees (Note 2) 3,773 Payable for custodian fees (Note 2) 18,951 Payable for Trustee compensation and expenses (Note 2) 53,101 Payable for administrative services (Note 2) 1,347 Payable for distribution fees (Note 2) 11,919 Payable for receivable purchase agreement (Note 2) 64,777 Written options outstanding, at value (premiums received $4,214,228) (Notes 1 and 3) 8,080,729 Premium received on swap contracts (Note 1) 970,916 Unrealized depreciation on swap contracts (Note 1) 25,246,591 TBA sales commitments, at value (proceeds receivable $16,650,313) (Note 1) 16,977,969 Collateral on swap contracts, at value (Note 1) 3,120,000 Interest payable 31,246 Other accrued expenses 60,826 Total liabilities 119,995,974 Net assets $151,458,699 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $144,178,744 Undistributed net investment income (Note 1) 1,010,346 Accumulated net realized loss on investments (Note 1) (3,127,957) Net unrealized appreciation of investments 9,397,566 Total  Representing net assets applicable to capital shares outstanding $151,458,699 Computation of net asset value Class IA Net Assets $92,837,127 Number of shares outstanding 7,746,454 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.98 Computation of net asset value Class IB Net Assets $58,621,572 Number of shares outstanding 4,902,528 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.96 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Interest (including interest income of $8,764 from investments in affiliated issuers) (Note 6) $4,029,096 Total investment income 4,029,096 Expenses Compensation of Manager (Note 2) 481,951 Investor servicing fees (Note 2) 22,402 Custodian fees (Note 2) 16,206 Trustee compensation and expenses (Note 2) 15,789 Administrative services (Note 2) 12,157 Auditing 37,547 Distribution fees  Class IB (Note 2) 71,823 Interest expense (Note 2) 31,246 Other 30,975 Fees waived and reimbursed by Manager (Note 2) (158,079) Total expenses 562,017 Expense reduction (Note 2) (434) Net expenses 561,583 Net investment income 3,467,513 Net realized gain on investments (Notes 1 and 3) 2,607,789 Net realized gain on swap contracts (Note 1) 2,748,163 Net realized gain on futures contracts (Note 1) 109,354 Net unrealized appreciation of investments futures contracts, swap contracts, written options, and TBA sale commitments during the period 6,942,698 Net gain on investments 12,408,004 Net increase in net assets resulting from operations $15,875,517 The accompanying notes are an integral part of these financial statements. 12 Putnam VT American Government Income Fund Statement of changes in net assets Putnam VT American Government Income Fund Six months ended Year ended 6/30/09* 12/31/08 Increase in net assets Operations: Net investment income $3,467,513 $7,125,155 Net realized gain (loss) on investments 5,465,306 (3,666,503) Net unrealized appreciation (depreciation) of investments 6,942,698 (3,763,469) Net increase (decrease) in net assets resulting from operations 15,875,517 (304,817) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,131,789) (4,250,985) Class IB (2,437,098) (2,898,368) Increase in capital from settlement payment ( Note 7)  8,740 Increase (decrease) from capital share transactions (Note 4) (5,144,265) 16,129,020 Total increase in net assets 4,162,365 8,683,590 Net assets: Beginning of period 147,296,334 138,612,744 End of period (including undistributed net investment income of $1,010,346 and $4,111,720, respectively) $151,458,699 $147,296,334 * Unaudited The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 13 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,b Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non - recurring reimbursements Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of expenses to average net assets, excluding interest expense (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT American Government Income Fund (Class IA) 6/30/09 $11.27 .27 .97 1.24 (.53)  (.53)  $11.98 11.23 * $92,837 .33* f .31* 2.37* 146.58* g 12/31/08 11.73 .54 (.46) .08 (.54)  (.54)  h,i 11.27 .54 89,863 .62 .62 4.68 127.57 g 12/31/07 11.38 .54 .40 j .94 (.59)  (.59)  11.73 8.63 j 76,057 .62 .62 4.76 153.13 g 12/31/06 11.50 .45 (.07) .38 (.50)  (.50)  11.38 3.51 83,470 .62 .62 4.01 180.25 g 12/31/05 11.75 .41 (.22) .19 (.41) (.03) (.44)  11.50 1.65 107,325 .64 .64 3.56 419.62 g 12/31/04 12.08 .31 .03 .34 (.49) (.18) (.67)  11.75 2.85 144,320 .66 .66 2.65 309.71 Putnam VT American Government Income Fund (Class IB) 6/30/09 $11.23 .26 .97 1.23 (.50)  (.50)  $11.96 11.15 * $58,622 .45* f .43* 2.24* 146.58* g 12/31/08 11.69 .52 (.47) .05 (.51)  (.51)  h,i 11.23 .30 57,434 .87 .87 4.49 127.57 g 12/31/07 11.34 .51 .40 j .91 (.56)  (.56)  11.69 8.36 j 62,556 .87 .87 4.51 153.13 g 12/31/06 11.46 .42 (.07) .35 (.47)  (.47)  11.34 3.22 65,543 .87 .87 3.74 180.25 g 12/31/05 11.71 .38 (.22) .16 (.38) (.03) (.41)  11.46 1.35 74,858 .89 .89 3.32 419.62 g 12/31/04 12.02 .28 .04 .32 (.45) (.18) (.63)  11.71 2.66 87,312 .91 .91 2.39 309.71 * Not annualized.  Unaudited. a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2). Percentage of average net assets 6/30/09 0.11% 12/31/08 0.21% 12/31/07 0.21% 12/31/06 0.22% 12/31/05 0.17% 12/31/04 0.13% c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements (Note 2). f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.02% of average net assets as of June 30, 2009 (Note 2). g Portfolio turnover excludes dollar roll transactions. h Amount represents less than $0.01 per share. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008 (Note 7). j Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share (Note 2). The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Government Income Fund Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT American Government Income Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income with preservation of capital as a secondary objective by investing in U.S. Treasury securities and government agency and private mortgage-backed and asset-backed securities. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August 7, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. G) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or Putnam VT American Government Income Fund 15 market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. H) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At June 30, 2009, the fund had net unrealized losses on derivative contracts of $6,219,154 subject to the Master Agreements. Collateral posted by the fund totaled $1,727,164. I) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. J) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. K) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a speci-fied future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008, the fund had a capital loss carryover of $7,645,244 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss carryover Expiration date $3,460,039 12/31/13 2,630,189 12/31/14 75,293 12/31/15 1,479,723 12/31/16 The aggregate identified cost on a tax basis is $192,351,085, resulting in gross unrealized appreciation and depreciation of $11,448,868 and $3,559,943, respectively, or net unrealized appreciation of $7,888,925. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. N) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 16 Putnam VT American Government Income Fund O) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 69.3% of the fund is owned by accounts of one group of insurance companies. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, 0.38% of the next $5 billion, 0.37% of the next $5 billion, 0.36% of the next $5 billion, 0.35% of the next $5 billion and 0.34% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $158,079 of its management fee from the fund. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.45% of the funds average net assets. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $251,354 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2009, the funds expenses were reduced by $434 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $339, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $174,026,749 and $174,302,797, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2009 are summarized as follows: Contract Premiums amounts received Written options outstanding at beginning of period $94,158,000 $3,468,572 Options opened 20,290,000 745,656 Options exercised   Options expired   Options closed   Written options outstanding at end of period $114,448,000 $4,214,228 Putnam VT American Government Income Fund 17 Note 4: Capital shares At June 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT American Government Income Fund Shares sold 368,495 $4,259,533 2,815,558 $33,210,679 323,996 $3,750,499 1,197,135 $14,022,748 Shares issued in connection with reinvestment of distributions 363,394 4,131,789 363,954 4,250,985 214,722 2,437,098 248,574 2,898,368 Subtotal 731,889 8,391,322 3,179,512 37,461,664 538,718 6,187,597 1,445,709 16,921,116 Shares repurchased (957,578) (11,063,806) (1,689,426) (19,147,253) (749,998) (8,659,378) (1,681,320) (19,106,507) Net increase (decrease) (225,689) $(2,672,484) 1,490,086 $18,314,411 (211,280) $(2,471,781) (235,611) $(2,185,391) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of June 30, 2009: Asset derivatives 6/30/09 Liability derivatives 6/30/09 Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Investments, Receivables, Payables, Net assets  Unrealized Net assets  Unrealized Interest rate contracts appreciation / (depreciation) $33,862,016* appreciation / (depreciation) $34,499,233* Total $33,862,016 $34,499,233 * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under Statement 133 Options Futures Swaps Total Interest rate contracts $(335,316) $ $2,748,163 $2,522,202 Total $(335,316) $109,354 $ 2,748,163 $ 2,522,202 The following is a summary of unrealized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under Statement 133 Options Futures Swaps Total Interest rate contracts $703,419 $(559,943) $3,189,463 $3,332,939 Total $703,419 $(559,943) $3,189,463 $3,332,939 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $8,764 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $33,909,952 and $12,361,621, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management for $8,740 related to restitution payments in connection with a distribution plan approved by the SEC. This amount can be found in the Increase in capital from settlement payment line in the prior years Statement of changes in net assets. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 9: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. 18 Putnam VT American Government Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing finan-cial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Putnam VT American Government Income Fund 19 Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual management fee Total expenses (percentile rank) (percentile rank) Putnam VT American Government Income Fund 19th 56th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance 20 Putnam VT American Government Income Fund of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that the funds class IA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile rank (# of rank (# of rank (# of funds in funds in funds in IA Share as of 3/31/09 category) category) category) Putnam VT American Government Income Fund 52nd (71) 32nd (62) 68th (55) Lipper VP (Underlying Funds)  General U.S. Government Funds As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific Putnam VT American Government Income Fund 21 proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT American Government Income Fund 0.412% 0.650% (0.238%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. 22 Putnam VT American Government Income Fund The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms . The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management Putnam VT American Government Income Fund 23 and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 24 Putnam VT American Government Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 25 This page intentionally left blank. 26 Putnam VT American Government Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 27 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Charles B. Curtis Marketing Services 1-800-225-1581 Robert J. Darretta Putnam Retail Management Myra R. Drucker One Post Office Square Custodian Paul L. Joskow Boston, MA 02109 State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Legal Counsel Robert E. Patterson Ropes & Gray LLP George Putnam, III Robert L. Reynolds W. Thomas Stephens Richard B. Worley This report has been prepared for the shareholders of Putnam Variable Trust. 257911 8/09 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
